Citation Nr: 1516826	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  13-17 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Lindio, Counsel





INTRODUCTION

The Veteran served on active duty from June 1964 to May 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in February 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

In November 2011, the RO again denied service connection for bilateral hearing loss.


FINDINGS OF FACT

1.  Resolving all doubt in favor of the Veteran, left ear hearing loss is etiologically related to noise exposure during active military service.

2.  Right ear hearing loss is not shown to be causally or etiologically related to any disease, injury, or incident in service.


CONCLUSIONS OF LAW

1.  Left ear hearing loss was incurred in service. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  The criteria for the establishment of service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309, 3.385 (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information regarding the disability rating and effective date for the award of benefits if service connection is awarded.  Id. at 486.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the burden of proving that such an error did not cause harm.  Id.  
In the case Shinseki v. Sanders, 129 S.Ct. 1696 (2009), however, the U.S. Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a June 2010 letter, sent prior to the initial unfavorable decision issued in February 2011, advised the Veteran of the evidence and information necessary to substantiate his service connection claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  That letter also included notice of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and VA has complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA has a duty to assist the Veteran in developing his claim, which includes assisting the Veteran in obtaining any outstanding records of identified VA or private medical treatment relevant to his claim, and affording him an examination when appropriate.  

Relevant to the duty to assist, the Veteran's service treatment records, as well as, post-service private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  The RO has also verified that the Veteran was not receiving Social Security disability benefits.  Therefore, the Board finds that VA has met its duty to assist the Veteran in obtaining relevant records.

The Veteran also underwent a July 2011 VA examination.  The Board finds that such VA examination and accompanying opinion is adequate to decide the issues as they are predicated on an interview with the Veteran; a review of the record, to include her available service treatment records; and a physical examination.  The opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

In this regard, the Court of Appeals for Veterans Claims (the Court) has held that VA's policy of conducting all audiometry testing of hearing loss claimants in a sound-controlled room is valid. The Court found that there was no expert medical evidence demonstrating that an audiometry test conducted in a sound-controlled room produces inaccurate, misleading, or clinically unacceptable test results.  Moreover, there was no evidence of the existence of any alternative testing method available.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The Veteran has not indicated that a more accurate way of testing his hearing loss is available or that a new VA examination would yield different results.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II. Right and Left Ear Hearing Loss

A.  Applicable Law

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.  

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The Court has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra. at 159. 

B.  Factual Background and Analysis

The Veteran contends that his in-service noise exposure caused his current bilateral hearing loss.  Specifically, during his July 2011 VA examination, he reported in-service duties as a carpenter, and thus necessitating tools, saws, and having to repair items on the flight line.  The VA examiner also noted post-service noise exposure from 10 to 15 years with heavy machinery 3M and recreational woodworking.  The Veteran reported thus of hearing protection at those times.

The Board initially notes that the Veteran currently has bilateral hearing loss that reaches the level of a disability for VA purposes under 38 C.F.R. § 3.385.  (July 2011 VA examination).  As will be explained herein, giving the Veteran the benefit of the doubt, the Board finds that service connection for left ear hearing loss is warranted, and that service connection for right ear hearing loss is not warranted.  

The Veteran's service treatment records generally do not document any complaints of, or treatment for, hearing loss.  The March 1968 separation examination shows normal hearing findings, which would not meet the level of a disability for VA purposes under 38 C.F.R. § 3.385, though the left ear did show some elevated hearing thresholds at 3000, 4000, and 6000 Hertz.  In his March 1968 report of medical history, the Veteran denied having hearing loss.

The Veteran's first post-service hearing evaluation occurred in March 1969, less than a year following his separation from service.  In the March 21, 1969 audiogram, the private medical provider reported "[p]ast 8 mo. Has been working around noise".  The March 21 and 24 1969 audiograms indicate that they were performed using American Standards Association (ASA) units for measurement.  

As to the right ear, even after converting the findings from ASA to International Standard Organization (ISO) units, both March 1969 audiograms document normal right ear hearing findings and do not meet 38 C.F.R. § 3.385.  

As to the left ear, however, after converting the findings from ASA to ISO units, the March 24, 1969 audiogram indicate that the Veteran had an auditory threshold of over 40 decibels at 4000 Hertz, which would meet the level of a disability for VA purposes under 38 C.F.R. § 3.385.

The first indication of right ear hearing loss, at a level that meets 38 C.F.R. § 3.385, is from decades after his May 1968 separation from service - an August 1987 audiogram.  (August 1987 St. Croix Hearing Center).  The next indication of hearing loss is a May 2010 work-related, audio record.  (May 2010 3M Employee Hearing Summary Report).  Subsequent private medical records generally document complaints of, or treatment for, bilateral hearing loss.  

In July 2011, the Veteran underwent a VA examination.  The VA examiner noted the in-service audiological evaluations, including that of his separation physical, documented normal hearing bilaterally.  The examiner also found no significant hearing threshold shift during service, though she had appropriately converted the units from ASA to ISO/ANSI standards. The July 2011 VA examiner provided the only medical opinion as to the etiology of the Veteran's hearing loss, and found that the hearing impairment was not caused by or a result of military noise exposure.  

As to the Veteran's contentions, the Board finds that he is competent to describe the nature and extent of his in-service noise exposure.  See 38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Moreover, such contentions are consistent with the Veteran's specialty listed on his DD 214 - that of a carpenter.  38 U.S.C.A. § 1154(a).  Therefore, the Board finds that the Veteran has competently and credibly reported his in-service noise exposure. 

However, in regards to the Veteran's contention that he noticed chronic hearing loss since service, the Board does not find that contention to be credible.  In a July 2010 statement, the Veteran reported that he had noticed hearing loss in service and got an examination within a year of separation, implying that he got the examination due to his noticing hearing loss in service.  However, service treatment records do not document any complaints of, or treatment for, hearing loss.  Prior to his discharge, in his March 1968 report of medical history, the Veteran specifically denied having hearing loss.  Also, although the Veteran implied that he sought treatment after service, due to his claimed in-service hearing loss, the March 21, 1969 audiogram specifically notes that treatment was only obtained after the Veteran had noisy post-service work for eight months.  The Veteran did not indicate any service-related noise exposure at that time.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); See Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care"). Therefore, the Veteran's current statements as to chronic hearing loss symptoms, which he claims he noticed to have begun during service, are inconsistent with the contemporaneous evidence of record.

As to the right ear, based on the previously discussed negative indications of a hearing disability in service or within a year after service, the negative findings of the July 2011 VA examiner, and the lack of credibility as to the chronicity report, the Board finds that the evidence of record does not support finding that right ear hearing loss is related to the Veteran's in-service noise exposure.  

As to the left ear hearing loss, however, the Board notes that while normal hearing was documented prior to separation from service, the March 1968 examination showed elevated hearing thresholds, which were close to meeting 38 C.F.R. § 3.385 levels and seem to indicate that in-service noise may have contributed in some way in the decline of his left ear hearing capacity.  Also, the March 23, 1969 audiogram shows that within a year of his separation of service, the Veteran met 38 C.F.R. § 3.385 levels for a left ear hearing loss disability.  Although the July 2011 VA examiner did not find that the Veteran's hearing loss was related to service, given the above findings, and the credible reports of in-service noise exposure, the Board resolves all doubt in the Veteran's favor, and finds that left ear hearing loss is etiologically related to noise exposure during active military service.  


ORDER

Service connection for left ear hearing loss is granted.

Service connection for right ear hearing loss is denied.



____________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


